Citation Nr: 0104368	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-24 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to March 
1953.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for bilateral hearing loss, evaluated as 0 percent 
disabling. 

The veteran has also claimed entitlement to service 
connection for tinnitus, including as secondary to his 
service-connected hearing loss.  See VA Form 9, dated 
November 16, 1999.  This claim has not yet been adjudicated 
and is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by a Level 
III in both ears.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss have not 
been met since the initial grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.85, 4.87, Diagnostic Code 6100 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

Service medical records indicate that the veteran's hearing 
was 15/15 in both ears on his entrance into the service and 
at the time of his separation.  During his service, the 
veteran's specialty was as a boiler operator and he also 
worked in the ship's engine room.  He reported that he did 
not wear any hearing protection while performing these 
duties.

In August 1998, the veteran filed a claim for service 
connection for hearing loss.  In support of his claim, he 
submitted a May 1997 audiogram and a July 1998 letter from 
Robert B. Contrucci, D.O. of the Southeastern Ear, Nose, 
Throat, Sinus Center.  Dr. Contrucci reported that the 
veteran's audiograms revealed that he had significant 
"sensory neuro" hearing loss felt to be noise trauma 
induced.  Moreover, Dr. Contrucci noted that the veteran had 
a significant disability due to his hearing loss, and that 
this condition was related to the veteran's service work in a 
ship's engine room. 

The veteran was afforded a VA audiological examination in 
October 1998.  He complained of hearing loss and stated this 
condition was worse in his left ear.  The examiner stated 
that the veteran had a moderate sensorineural hearing loss, 
bilaterally.  Auditory speech discrimination scores were good 
for both ears.  Tympanometry indicated normal middle ear 
pressure and normal tympanic membrane compliance, bilaterally 
(type A tympanograms). 

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
65
65
70
LEFT
50
50
70
70
70

Pure tone average for the right ear was 61 decibels, and for 
the left it was 65 decibels (dB).  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 88 in the left ear.

In January 1998, the RO granted the veteran service 
connection for bilateral hearing loss with an evaluation of 0 
percent disabling, effective from August 18, 1998.  The 
veteran appealed the RO's decision to the Board.  On appeal, 
he stated that he wears hearing aids but was still unable to 
understand all conversations because of an enormous 
distortion of sound.  He felt that his quality of life had 
been severely hampered by his hearing loss.  


II.  Legal analysis

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  The veteran has been 
notified of information necessary to substantiate his claim 
by means of the August 1999 statement of the case.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103).  The RO afforded the veteran an appropriate 
VA examination in October 1998.  Those findings are of record 
and listed above.  

There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
The veteran submitted private medical records concerning 
treatment for his hearing disability and he did not identify 
any other treatment that he had for this condition.  Those 
records have been considered and evaluated by the RO in the 
January 1999 rating decision.  The evidence of record is 
sufficient to render a decision on the merits of this claim.  
Accordingly, the RO has satisfied its duty to assist the 
veteran.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

This appeal being from the initial rating assigned to 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grant of service connection rendered the January 1999 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluations.  

Before the Board may consider a staged rating of the 
appellant's hearing loss, it must be determined that there is 
no prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria to be applied 
are the same, the Board finds no prejudice to the veteran in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based upon all the evidence of record.   In the particular 
circumstances of this case, the Board finds no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected hearing loss.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2000).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

As noted above, in Fenderson the Court held that "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Nevertheless, where the veteran files a 
claim for service connection for a disability incurred in 
service, the degree of disability that is contemporaneous 
with the claim shall be considered in assigning the initial 
disability rating and not the degree of disability manifested 
in service many years earlier.  Moreover, unlike awards for 
increased disability ratings, there is no mechanism for 
awarding an initial disability rating earlier than the 
effective date of the award for service connection for that 
disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) (2000).  In 
this case, the RO awarded service connection for bilateral 
hearing loss  effective from August 18, 1998, and the Board 
will consider the evidence of record since that time in 
evaluating the veteran's claim.  

The veteran's bilateral hearing loss is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1998), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Pursuant to VAOPGCPREC 3-2000, 
where a regulation is amended during the pendency of an 
appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  

The new regulations were not in effect when the rating 
decision on appeal was made; however, the RO has considered 
the new regulations.  See Statement of the Case, issued 
August 13, 1999.  Therefore, the veteran is not prejudiced by 
the Board's consideration of the new regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (2000).  The amended regulations changed the title of 
Table VI from "Numeric Designations of Hearing Impairment" 
to "Numeric Designations of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination."  See 
64 Fed. Reg. 25202 (May 11, 1999).  Moreover, Table VII was 
amended in that hearing loss is now rated under a single 
code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 
1999).

The results of the audiograms since 1995, as indicated above, 
have shown that the veteran's hearing loss has been properly 
evaluated as zero percent disabling.  Based on a 92 percent 
speech recognition score and a 28-decibel puretone threshold 
average as shown in February 1995, Table VI indicates a 
designation of Level "I" for the right ear.  Based on a 96 
percent speech recognition score and a 34-decibel puretone 
threshold average as shown in February 1995, Table VI 
indicates a designation of Level "I" for the left ear.  
When applied to Table VII, the numeric designations of "I" 
for the better ear and "I" for the poorer ear translated to 
a zero percent evaluation.  

The results of the October 1998 audiogram, as indicated 
above, showed that the veteran's hearing loss has been 
properly evaluated as zero percent disabling.  Based upon a 
88 percent speech recognition score and a 61- decibel 
puretone threshold average, Table VI indicates a designation 
of Level "III" for the right ear.  Based upon a 88 percent 
speech recognition score and a 65-decibel puretone threshold 
average as shown in October 1998, Table VI indicates a 
designation of Level "III" for the left ear.  When applied 
to Table VII, the numeric designations of "III" for the 
better ear and "III" for the poorer ear translated to a 
zero percent evaluation. Therefore, a compensable disability 
rating is not warranted for hearing loss under Table VI.  
38 C.F.R. § 4.85, Tables VI and VII (2000).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision 
corrects the fact that with a 55-decibel threshold level (the 
level at which speech becomes essentially inaudible) the high 
level of amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

Neither of these new provisions applies to the veteran's 
situation.  For example, the provisions of 4.86(a) are not 
satisfied here.  Although the October 1998 VA examination 
reported that the left ear puretone thresholds were 70 
decibels at 2000, 3000 and 4000 hertz, the puretone threshold 
at 1000 hertz was only 50 decibels.  Therefore, only three of 
the requisite four puretone thresholds shown on examination 
indicated a 55 decibels or greater in the left ear; such 
findings were not present in all four frequencies of 1000, 
2000, 3000, and 4000 hertz.  Further, provisions of 4.86(b) 
do not apply to the veteran's situation as the audiometric 
results in 1998 did not show puretone thresholds of 30 
decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz in either ear.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.




ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

